ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	Applicant’s amendments with respect to claims 1, 12 and 14  are sufficient to overcome the rejections set forth in the previous Office Action for being directed toward non-statutory subject matter. The examiner withdraws the rejections.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Atty. B. Lance Jensen (Reg. # 68,022) on 03/09/2021.  The application has been amended as follows:  
 The withdrawn claim 15 has been cancelled by Examiner’s amendment.
Claim 15  has been cancelled by Examiner’s amendment.

Allowable Subject Matter
4.	  Remaining Claims 1-14 are allowed.  

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a control-target vehicle setting apparatus, a system and a method  comprising, among other limitations, acquiring a first detection signal that indicates a target by an image and a second detection signal that indicates a target by a reflection point; determining that an identified forward target is stationary in response to the forward target not being associated with a movement history; differentiating, in addition to being determined to be stationary, the forward target as a stationary vehicle instead of a stationary object other than a vehicle, wherein the forward target is differentiated as the stationary vehicle in response to the forward target being associated with an integration history that indicates that the forward target has been determined to be a vehicle using the first detection signal and the second detection signal in an integrated manner; and setting a the forward target as a control-target vehicle that serves as a target for driving assistance control in response to the forward target being differentiated as a stationary vehicle. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.